Case 4:20-cv-04012-KAW Document 45 Filed 05/03/21 Page 1 of 1




                               UNITED ST ATES DISTRICT GOUR T
                                NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION


  AFRICAN AMERICAN TOBACCO
                                                          Case No C 4:20-04012-KA W
  CONTROL LEAPERSHIP COUNCIL,
  ACTION ON SMOKING AND HEALTH,
  AMERICAN MEDICAL ASSOCIATION, and
  NATIONAL MEDICAL ASSOCIATION,                           ADR CERTIFICATION BY PARTIES
                                                          AND COUNSEL
                                 Plaintiffs
    V.


   U.S. DEPARTMENT OF HEALTH AND
   HUMAN SERVICES, et al.,

                                 Defendants.


   Pursuant to Civil L.R. 16-S(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:

         l) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook"
            (available at cand.uscourts.gov/adr).
         2) Discussed with each other the available dispute resolution options provided by the Court
            and private entities; and
         3) Considered whether this case might benefit from any of the available dispute resolution
            options.
     Date: Apr 28, 2021
                                                           Dr. Leon McDougle for PlaintiffNational
                                                                    Medical Association

     Date: April 12, 2021                                Isl Christopher K. Leung
                                                                             Attorney

   Counsel further certifies that he or she has discussed the selection of an ADR process with
   counsel for the other parties to the case. Based on that discussion, the parties:
          D   intend to stipulate to an ADR process
          [81 prefer to discuss ADR selection with the Assigned Judge at the case management
              conference

     Date: April 12, 2021                                Isl Christopher K. Leung
                                                                             Attorney


Jmportam! E-file this form in ECFusingevent name: "ADR Certification (ADR LR 3-5 b) of Discussion ofADR Options."
